Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 12, 2021 has been entered.
Currently, Claims 1-3, 5-6, and 8-15 are pending.  Claims 1-3, 5-6, and 8-15 are examined on the merits.  
  
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-3, 5-11, and 16), the species pathological cognitive decline, in the reply filed on Dec. 16. 2019 is acknowledged. The traversal is on the ground(s) that all the claims depend from the features of claim 1. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
s 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Dec. 16. 2019.
Claims 1-3, 5-6, and 8-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups I and II as set forth in the Office action mailed on Dec. 16. 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with E. Kate Berezutskaya on Oct., 8, 2021.

The application has been amended as follows: 
In the claims:
	Claims 12-15 are rejoined.
	
	In Claim 2, line 2, delete “molecule”.

	In Claim 3, line 2, delete “molecule”.
	
	Claim 5 is canceled.
	
	In Claim 6, line 1, delete “5”, insert --1 --.

	For Claim 12, replace the claim with the following: 
--Claim 12.  A method of improving cognitive functions and/or executive functions, and/or limiting age-related non-pathological cognitive decline comprising administering the agent according to claim 1 to healthy humans or animals. --

For Claim 13, replace the claim with the following:


For Claim 14, replace the claim with the following: 
-- Claim 14.  The method according to claim 12, wherein said agent is administered in a quantity providing the humans or animals with:
at least 100 g per kg of body weight of catechins and/or epicatechins,
at least 0.05g  per kg of body weight of ferulic acid, and
at least 10 g per kg of body weight of resveratrol. --

For Claim 15, replace the claim with the following: 
-- Claim 15.  The method according to claim 12, wherein said agent is administered in a quantity providing the humans or animals with:
at least 0.2 g per kg of body weight of quercetin and/or qercetin glycosides, and
at least 1  g per kg of body weight of anthocyanidins. --












Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The affidavit of David Gaudout under 37 CFR 1.132 filed Feb. 12, 2021 is sufficient to overcome the rejection of claims 1-3, 5-6, and 8-15 based upon the last Office action of record.

Conclusion
Claims 1-3, 6, and 8-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655